NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      LEONARD SANCHEZ, Appellant.

                             No. 1 CA-CR 14-0319
                               FILED 7-23-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR 2013-002805-001
             The Honorable William L. Brotherton, Jr., Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellant
                            STATE v. SANCHEZ
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Jon W. Thompson joined.


D O W N I E, Judge:

¶1            Leonard Sanchez timely appeals his conviction for robbery in
violation of Arizona Revised Statutes (“A.R.S.”) section 13-1902. Pursuant
to Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297,
451 P.2d 878 (1969), defense counsel has searched the record, found no
arguable question of law, and asked that we review the record for reversible
error. See State v. Richardson, 175 Ariz. 336, 339, 857 P.2d 388, 391 (App.
1993). Defendant was given the opportunity to file a supplemental brief in
propria persona, but he has not done so.

                FACTS AND PROCEDURAL HISTORY1

¶2             J.G. was sitting at a bus stop with his guitar in a case when
Sanchez approached. Sanchez asked for a lighter and also asked to see
J.G.’s guitar. J.G. took the guitar out and held it in his hands. Sanchez
attempted to pull the guitar away, and when he did not succeed, he pushed
J.G. J.G. fell backwards and lost his grip on the guitar; Sanchez took off
running with it. J.G. pursued Sanchez. Passerby P.F. saw J.G. chasing
Sanchez and offered him a ride. P.F. followed Sanchez while J.G. phoned
911. Sanchez turned down an alley, and when he reappeared, he did not
have the guitar.

¶3             When police officers arrived, J.G. directed them to Sanchez.
The guitar was located in a nearby alley underneath a dumpster cover, and
J.G. identified it as the one Sanchez had taken from him. J.G. and P.F.
separately identified Sanchez as the person who ran off with the guitar.

¶4            Sanchez was charged with one count of robbery, a class four
felony. During the ensuing jury trial, witnesses testified to the above facts.
At the conclusion of the State’s case-in-chief, Sanchez moved for a judgment


1      “We view the evidence in the light most favorable to sustaining the
verdicts and resolve all inferences against appellant.” State v. Nihiser, 191
Ariz. 199, 201, 953 P.2d 1252, 1254 (App. 1997).


                                      2
                           STATE v. SANCHEZ
                           Decision of the Court

of acquittal pursuant to Arizona Rules of Criminal Procedure 20. The court
denied the motion. The jury returned a guilty verdict, and Sanchez later
admitted prior convictions. The court sentenced him to ten years’
imprisonment — the presumptive sentence for repetitive offenders.

                              DISCUSSION

¶5            We have read and considered the brief submitted by Sanchez’
counsel and have reviewed the entire record. Leon, 104 Ariz. at 300, 451
P.2d at 881. We find no reversible error. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory range. Sanchez was
present at all critical phases of the proceedings and was represented by
counsel. The jury was properly impaneled and instructed. The jury
instructions were consistent with the offense charged. The record reflects
no irregularity in the deliberation process.

¶6            The record includes substantial evidence to support the jury’s
verdict. See State v. Tison, 129 Ariz. 546, 552, 633 P.2d 355, 361 (1981) (In
reviewing for sufficiency of evidence, “[t]he test to be applied is whether
there is substantial evidence to support a guilty verdict.”). “Substantial
evidence is proof that reasonable persons could accept as sufficient to
support a conclusion of a defendant’s guilt beyond a reasonable doubt.”
State v. Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075 (1996). Substantial
evidence “may be either circumstantial or direct.” State v. Henry, 205 Ariz.
229, 232, ¶ 11, 68 P.3d 455, 458 (App. 2003).

¶7             The State was required to prove: (1) Sanchez took J.G.’s
property; (2) from J.G.’s person or immediate presence; (3) against J.G.’s
will; and (4) Sanchez threatened to use or used force against J.G. with the
intent to force surrender of the property or to prevent resistance to the
taking or keeping of the property. A.R.S. § 13-1902. Substantial evidence
established each necessary element. J.G. testified that Sanchez forcibly took
the guitar from him. J.G. further testified that when he resisted, Sanchez
“open-handed pushed” him backwards to free the guitar from J.G.’s grasp.
The jury also heard from P.F., who witnessed the chase and saw Sanchez
carrying a guitar, and considered other evidence corroborating J.G.’s
testimony.

¶8           At one point during trial, the State questioned Officer Rude
about statements J.G. had made, including: “[J.G.] told you that when the
guitar was taken, he chased after the defendant; is that correct?” Defense




                                     3
                           STATE v. SANCHEZ
                           Decision of the Court

counsel objected on hearsay grounds.         At a sidebar conference, the
following colloquy occurred:

       [DEFENSE COUNSEL:] . . . I think it is an improper way to
       be bolstering [J.G.’s] credibility.

       THE COURT: Well, it is still hearsay. And you’re offering it
       for the truth of the matter asserted, correct?

       [PROSECUTOR:] Only that [J.G.] said those things. He said
       them at the time and they’re consistent with his testimony
       today.

       THE COURT: Okay. I will allow it for that purpose.

¶9             Prior consistent statements made by a witness are hearsay.
Maricopa Cnty. Juvenile Action No. JV-133607, 186 Ariz. 198, 200, 920 P.2d
320, 322 (App. 1996). Such statements may be admitted under Arizona Rule
of Evidence 801(d)(1)(B) (2014) if the declarant is subject to cross-
examination and the statements are offered to rebut an express or implied
charge of recent fabrication.2 JV-133607, 186 Ariz. at 200, 920 P.2d at 322.
But even assuming arguendo that the court should have sustained defense
counsel’s objection, any resulting error was harmless. All of the statements
at issue were included in J.G.’s own testimony, and J.G. was subject to cross-
examination. See State v. Hoskins, 199 Ariz. 127, 144, ¶ 66, 14 P.3d 997, 1014
(2000) (officer testifying to witness’ statements harmless error because all
statements included in witness’ own testimony and witness subject to
thorough cross-examination); State v. Granados, 235 Ariz. 321, 329, ¶ 35, 332
P.3d 68, 76 (App. 2014) (Erroneous admission of entirely cumulative
evidence constitutes harmless error.); State v. Yonkman, 233 Ariz. 369, 376-
77, ¶ 27, 312 P.3d 1135, 1142-43 (App. 2013) (victims testifying about each
other’s statements harmless error because statements consistent and both
victims subject to cross-examination).

                              CONCLUSION

¶10           We affirm Sanchez’ conviction and sentence. Counsel’s
obligations pertaining to Sanchez’ representation in this appeal have ended.
Counsel need do nothing more than inform Sanchez of the status of the
appeal and his future options, unless counsel’s review reveals an issue

2     In 2015, Rule 801(d)(1)(B) was amended to include prior consistent
statements used “to rehabilitate the declarant’s credibility as a witness
when attacked on another ground.”


                                      4
                           STATE v. SANCHEZ
                           Decision of the Court

appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
On the court’s own motion, Sanchez shall have thirty days from the date of
this decision to proceed, if he desires, with an in propria persona motion for
reconsideration or petition for review.




                                    :ama




                                      5